Citation Nr: 1825705	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-42 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a temporary total rating under the provisions of 38 U.S.C § 4.30, for a period of convalescence beyond April 1, 2013 for service-connected right knee disability. 

Entitlement to a rating in excess of 10 percent for right knee chondromalacia with traumatic arthritis, prior to May 12, 2015. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1977 to August 1981 and from February 1983 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a Notice of Disagreement (NOD) in March 2014 and a Statement of the Case (SOC) was issued in September 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in November 2014. Thus, the Veteran perfected a timely appeal of the issues.

The Board notes that the Veteran first filed a claim for an increased rating for his service-connected right knee chondromalacia with traumatic arthritis in July 2009. An October 2009 rating decision continued the Veteran's 10 percent evaluation. He filed an NOD in October 2010 and an SOC was issued in February 2011. The Veteran did not file a substantive appeal; therefore this earlier claim for increase is not the subject of the present appeal. 

In October 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

In a September 2015 rating decision, the RO assigned a 30 percent rating for right knee chondromalacia, effective May 12, 2015. Although, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition." AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)). Here, during the October 2015 hearing, the Veteran testified that he was "satisfied" with the 30 percent rating for right knee chondromalacia; however, he indicated his belief that a rating in excess of 10 percent was warranted prior to that date. Accordingly, as the Veteran has explicitly indicated that he is satisfied with a 30 percent rating for service-connected right knee chondromalacia, the increased rating issue on appeal is limited to whether a rating in excess of 10 percent was warranted prior to May 12, 2015, as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. As of April 1, 2013, the Veteran's right knee disability was not manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed on February 25, 2013.

2. Prior to May 12, 2015, the Veteran's right knee disability manifested flexion limited to, at worst, 90 degrees; extension limited to, at worst, 0 degrees; painful motion; without objective evidence of ankylosis, genu recurvatum, or impairment of the tibia and fibula.



CONCLUSIONS OF LAW

1. The criteria for an extension beyond April 1, 2013 of a temporary total rating based on a need for convalescence following right knee surgery have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.30 (2017).

2. The criteria for a rating in excess of 10 percent for right knee chondromalacia with traumatic arthritis, prior to May 12, 2015, have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5003-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).

VA's duty to notify was satisfied by letters in September 2009 and June 2013. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c). The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including an opinion, in September 2014.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.


II. Temporary Total Rating

Under 38 C.F.R. § 4.30, a temporary total rating (TTR) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (a).

Total ratings for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30 (a). Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30 (a) upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30 (b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30. See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998). Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claims. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that an extension of the TTR for convalescence following right knee surgery in February 2013 is warranted. The October 2013 rating decision granted a TTR for the period beginning February 25, 2013, with a 10 percent rating in effect beginning April 1, 2013.

The Veteran underwent a right knee arthroscopy with partial medial and lateral meniscectomy on February 25, 2013. The surgeon indicated that following the procedure, the Veteran was placed in a knee immobilizer and a drain was placed. The Veteran was then taken from the operative room to the recovery room in stable condition. The doctor noted that there were no known intraoperative complications. An outpatient therapy note from the date of the surgery noted "frequency/duration: 3x wk/8wks." 

A progress note from February 26, 2013 noted that the Veteran was back one day post-op arthroscopy, partial medial meniscectomy. The doctor noted that the Veteran was doing "great" with no problems or complaints. The Veteran was to start a continuous passive motion (CPM) machine, E-stim, and therapy and return back in one week.

A March 5, 2013 progress note reported that the Veteran was eight days post-op and doing well with almost full extension to 90 degrees of flexion. He was walking without crutch support and still using the CPM machine. On examination, the doctor noted that the Veteran's wounds were benign and there was no pretibial edema. The Veteran was to continue therapy and return in four weeks. An accompanying note stated that the Veteran could work with the following restrictions: sedentary duty until follow-up with doctor. 

A March 15, 2013 Physical Therapy Initial Evaluation noted that the Veteran had received a CPM for home use and reached 110 degrees. The Veteran reported pain at 0/10, and at its worst at 5/10. He reported having a bit of numbness at incision sites and described pain as an aching and throbbing with occasional sharp twinge when he moved the knee to the right. Aggravating factors included the knee catching with walking, stepping onto a curb, or bending of the knee. The Veteran reported that he was on light duty at work and that in order to return to full duty he would need to be able to crawl on his hands and knees, climb, ascend and descend ladders, and lift up to 100 pounds. He was unable to ascend or descend stairs, kneel, or squat at that time. It was noted that the Veteran's rehabilitation potential was fair to good and that he would be seen three times a week for eight weeks. 

An April 2, 2013 progress note noted that the Veteran was five weeks post-op. He was noted to be doing well but lacked a little bit of the full extension. He had no intra-articular effusion and was noted to have full flexion as compared to the contralateral side. An accompanying note stated that the Veteran had work restrictions of light duty/sedentary work for the next six weeks. The Veteran was scheduled to come back in six weeks and continue therapy. 

A May 14, 2013 note contained a prescription for a right knee medial unloader brace. 

A May 2013 Work Restriction Evaluation noted weight restrictions of 35 pounds for lifting, pushing, pulling, and carrying. The Veteran could do continuous sitting for 8 hours a day and intermittent bending for 8 hours a day. It was noted that the Veteran could perform 2 hours of walking, lifting, squatting, climbing, kneeling, twisting, standing, pushing, pulling, crawling, and carrying. It was noted that the Veteran could work 8 hours per day with the aforementioned restrictions, with no limiting conditions for this job. The evaluation was signed by the doctor who performed the Veteran's right knee surgery. 

A June 2013 Work Restriction Evaluation increased weight restrictions to 50 pounds lifting, pushing, pulling, and carrying and continued the aforementioned provisions for sitting and bending. It was noted that the Veteran could work 8 hours per day with the aforementioned restrictions, with limiting conditions as noted.

A September 2013 treatment record from Oklahoma Sports Science and Orthopaedics noted that the Veteran could work with the following restrictions: no extended climbing, no kneeling, squatting, or crawling. The Veteran was released to return to work with extra breaks as needed. 

A June 18, 2013 progress note documented that the Veteran was back four months status post-op. The Veteran was noted to be doing well with no pain. It was indicated that he used an unloader brace at work and was independent on home program. 

At his October 2015 Board hearing, the Veteran indicated that his doctor did not require him to remain at home to heal during his convalescence. He further indicated that he was only on crutches for the first week after surgery and received a brace a few months after the surgery. 

After careful consideration of the evidence of record, the Board finds that the evidence does not indicate the presence of severe postoperative residuals subsequent to April 1, 2013. There is no objective medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or prohibition of weight-bearing requiring the use of a wheelchair or crutches to warrant extension of a TTR beyond April 1, 2013. 38 C.F.R. § 4.30. 

Although the Veteran was regularly seen for follow-up visits and reported some right knee pain following the February 2013 surgery, there is no persuasive evidence that he required convalescence after April 1, 2013. Work release information provided by the Veteran showed restrictions on certain activities until September 2013. Although it was somewhat unclear the exact date that the Veteran returned to work following surgery, the evidence supports that he was performing sedentary work as early as March 5, 2013, and performing light duty work as early as March 15, 2013. 

Additionally, although treatment and physical therapy notes documented pain, the Veteran generally reported an improvement in pain. Further, on March 5, 2013, he displayed full extension and 90 degrees flexion. On April 2, 2013, he lacked a little full extension but displayed full flexion. Therapeutic immobilization, a cast, or the need for a wheelchair or crutches to avoid weight-bearing were not required beyond April 1, 2013. The treatment records note that the Veteran was placed in a knee immobilizer immediately after his surgery but there is no indication that he continued to be in the device after its initial use. As early as March 5, 2013, it was noted that the Veteran was able to walk without crutches, although the Board notes that he received a brace in May 2013. While physical therapy was approved, the Board finds that the need for physical therapy does not meet the definition of convalescence under 38 C.F.R. § 4.30 (b). Indeed, his participation in physical therapy and other treatment appointments indicates that the Veteran was not housebound. 

The Board has considered the Veteran's contentions regarding the status of his knee post-surgery. The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms including pain and instability. See Layno v. Brown, 6 Vet. App. 465 (1994). He is also credible to the extent that he sincerely believes he is entitled to an extension for a TTR. However, he is not competent to provide evidence pertaining to the medical details of convalescence post-surgery, as this is a complex medical issue which requires the application of knowledge beyond the realm of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno, supra at 469-470. Competent evidence concerning the nature and extent of the Veteran's period of convalescence was provided in the medical evidence of record; namely, his treatment records. Thus, the lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his right knee disability following surgery. 

Therefore, as the competent and probative evidence shows that the Veteran did not require convalescence beyond April 1, 2013 for his right knee following the February 2015 surgery, an extension of a TTR is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

II. Increased Ratings

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Factual Background

As noted in the introduction, the Veteran has indicated that he is satisfied with a 30 percent rating as of May 12, 2015, but he contends that a rating in excess of 10 percent should be assigned for the period prior to May 12, 2015.  

A January 2013 letter documented examination of the Veteran's right knee to evaluate for surgery. The doctor noted that the Veteran had problems back and forth with his right knee but had recently been working and suffered a flexion injury to his right knee. Since that point, he experienced increasing pain, popping, locking, and swelling of the right knee. Examination revealed full extension and full flexion. 

As discussed above, the Veteran underwent a right knee arthroscopy with partial medial and lateral meniscectomy on February 25, 2013. Treatment records from the day after his surgery indicated the Veteran was doing "great" with no problems or complaints.

A March 2013 treatment record, eight days postop, noted that the Veteran was "doing great today" and displayed almost full extension to 90 degrees flexion in his right knee. The Veteran was walking without crutch support and was still on a CPM machine. Examination showed that wounds were benign and there was no pretibial edema. 

A March 2013 Physical Therapy Initial Evaluation noted that the Veteran had received a CPM for home use and reached 110 degrees. The Veteran reported pain at 0/10, and at its worst at 5/10

Various treatment notes discussed in the proceeding section note the Veteran's work restrictions from the time of his surgery through September 2013. 

In the October 2013 Rating Decision on appeal, the RO granted a temporary evaluation of 100 percent effective February 25, 2013, the date of the Veteran's surgery. Additionally, an evaluation of 10 percent was assigned for the Veteran's right knee chondromalacia from April 1, 2013. The evaluation was based on treatment records from the Veteran's surgeon that showed almost full extension with 90 degrees flexion and noted that the Veteran was doing great with no complaints and walking without crutch support. 

An April 2014 treatment record from the Oklahoma City VA Medical Center (VAMC) noted that the Veteran presented for an evaluation for a knee brace. It was determined that x-ray imaging of the knees was needed.

A May 2014 X-ray impression of the right knee noted moderate medial compartmental knee joint space narrowing with subchondral cyst formation and medial osteophyte formation. Turning of the tibial spines noted. Mild lateral compartmental knee joint space narrowing noted with minimal lateral osteophytes. The patellofemoral joint demonstrates moderate degenerative changes. No knee joint effusion was noted. The soft tissues were unremarkable. There was no evidence of fracture or dislocation. 
 
A June 2014 VA treatment record documented that the Veteran received bilateral OTS knee orthoses. It was noted that the X-ray report revealed moderate medial narrowing right knee. A medial unloader right knee was issued to Veteran. 

The Veteran underwent a VA examination in September 2014. The examiner noted a diagnosis of right knee chondromalacia with traumatic arthritis, status post arthroscopy and partial meniscectomy. The Veteran stated that since his last C&P examination, his condition had worsened. He reported right knee pain upon prolonged sitting, standing, and walking. The Veteran stated that he could sit for 5-10 minutes, stand for 10 minutes and walk 50-100 yards before knee pain would develop, causing him to stop and rest his knee. The Veteran reported daily flare-ups with pain lasting from 10 minutes to 2 hours. The Veteran stated that he took no medication for the condition but wore a knee brace daily to help ease knee pain. He indicated that his condition impacted his daily duties as an airline mechanic at Tinker Air Force Base. See September 2014 VA Examination.

On examination, range of motion testing revealed that the Veteran had flexion to 120 degrees with pain and full extension of the right knee with no objective evidence of pain. There was no additional limitation in range of motion of the knee following repetitive use testing. The examiner noted functional loss and/or functional impairment of the knee with the following contributing factors: less movement than normal; pain on movement; and interference with sitting, standing, and walking. Joint stability testing was conducted and there was no evidence of right knee instability or recurrent patellar subluxation or dislocation. The examiner noted that the Veteran had a meniscal tear for which a meniscectomy had been performed. Residuals were noted as right knee pain upon movement. Id.

In describing functional impact, the examiner noted that the veteran would be limited in those occupational requirements that included frequent or prolonged periods of walking, lifting, or carrying heavy items, ascending and descending stairs or ramps, or squatting. There would need to be frequent rest breaks to avoid prolonged standing. His work place sedentary environment may need modifications to allow him to alternate extending his knees rather than sitting with the knees flexed. Id. 

Lastly, the examiner noted that pain significantly limited functional ability during flare-ups, but noted that it was not feasible to describe these additional limitations due to pain in terms of degrees of additional range of motion loss due to the fact that the examiner was not present during a flare-up in order to assess the Veteran. Id.

The September 2014 SOC cited the findings of the September 2014 VA examination and noted that although the Veteran did not meet the criteria for a 10 percent evaluation based on limited motion, a minimal evaluation was assigned based on objective evidence of pain. 

In December 2014, the Veteran was seen at a follow-up visit for surgery on his service-connected left knee by the same doctor who performed his right knee surgery in February 2013. The doctor noted that they were waiting on vicosupplementation on the left knee. He noted that the Veteran was having much more pain, on the right knee as well. The impression indicated that the Veteran had significant patellofemoral compartment arthritis and medial compartment arthritis that was treated with an allograft plug and progressive joint degeneration and arthritis. In his plan for the Veteran, the doctor noted that at that point in time the Veteran did not qualify for viscosupplementation of the right and indicated that he would probably do both knees to try to give the Veteran some relief. 
 
A February 2015 treatment note indicated that the Veteran was given a right knee injection of Synvisc One. The doctor noted that the Veteran had had an excellent response to the contralateral knee injection.

The Veteran underwent a VA examination in August 2015. The examiner indicated that no records were reviewed but an in-person examination of the Veteran was conducted. The examiner noted a diagnosis of right knee chondromalacia with traumatic arthritis, status post meniscus repair. The Veteran reported flare-ups with sharp, throbbing pain that could last from 30 minutes to several days. He reported that at times, the pain was just a dull persistent pain in different parts of the knee. The Veteran reported functional loss in the form of diminished activity due to not putting weight on the knee. He reported that his work and sleep suffered as a result of his knee. The Veteran's right knee exhibited flexion to 10 degrees and extension from 10 - 0 degrees. Both ranges of motion exhibited pain which caused functional loss. There was evidence of pain on weight-bearing. Range of motion contributed to a functional loss which the examiner noted as "very limited movement." There was no additional loss of function or range of motion after repetitive-use testing. Pain significantly limited functional ability during flare-ups; however the examiner could not describe this in terms of range of motion. There was no finding of ankylosis, recurrent subluxation, lateral instability, crepitus, or recurrent effusion. There was evidence of "shin splints" with the symptom that the Veteran could no longer run. The examiner noted right knee meniscal tear, frequent episodes of joint "locking," and pain. See August 2015 DBQ.

A September 2015 rating decision granted an increased 30 percent evaluation for the Veteran's right knee chondromalacia, effective May 12, 2015 based on limitation of flexion of 15 degrees or less. 

Analysis

The Veteran's right knee disability is rated under Diagnostic Code 5003-5260. Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 38 C.F.R. § 4.27 (2017). The first four numbers reflects the diagnosed disability. The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part. When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. 

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.

Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, and a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability. A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability. A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261). See VAOPGCPREC 23- 97. Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004. Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, the Veteran's right knee chondromalacia with traumatic arthritis was assigned a 10 percent disability rating under Diagnostic Code 5003-5620, effective April 1, 2013. Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Range of motion testing immediately following the Veteran's February 2013 right knee surgery showed that he displayed almost full extension and flexion to 90 degrees. On the September 2014 VA examination, the Veteran had flexion to 120 degrees, with pain, and full extension of the right knee. A December 2014 treatment record noted right knee pain but did not contain range of motion measurements or discuss limitations on movement. The August 2015 VA examination noted flexion to 10 degrees and extension from 10-0 degrees. Thus, prior to May 12, 2015, the evidence shows that the Veteran's greatest limitation of motion was 0 - 90 degrees, even considering additional limitation of motion due to pain. In essence, neither limitation of flexion nor limitation of extension was compensable pursuant to Diagnostic Codes 5260 and 5261 at any time during the appeal period. The Board observes that in the September 2014 SOC, the RO noted that a 10 percent rating under Diagnostic Code 5260 was assigned on the basis that while the evidence did not show that the Veteran met the requirements for a compensable evaluation, the evidence showed objective evidence of pain. Higher ratings for limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted prior to May 12, 2015 because the evidence does not show a sufficient limitation of range of motion for compensation.

The Board notes that a rating under Diagnostic Code 5257 is not warranted. Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability. Although the Veteran stated at his Board hearing that his right knee would sometimes give out, the evidence of record shows no subjective or objective evidence of recurrent instability or subluxation. Despite the Veteran's subjective complaints, available test results have shown no joint instability or recurrent subluxation. In this case, the Veteran is competent to report that his right knee would give out, but this has not been apparent on any examination or noted during treatment during the relevant period on appeal. The Board thus affords more weight to the objective medical evidence, based on examination and testing of the Veteran's right knee that has not revealed evidence of recurrent subluxation or instability during the appeal period. Accordingly, based on the individual facts of this case in light of applicable procedure and substantive law, the Board finds that a separate rating for instability or subluxation under Diagnostic Code 5257 is not warranted.

A rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion is not warranted. Although the Veteran has a history of meniscal tear with pain reported throughout the appeal period, there were no indications of effusion. Additionally, although locking was reported in the January 2013 evaluation before the Veteran's right knee surgery, the record was silent to complaints or treatment of locking until the August 2015 VA examination. 

A rating under Diagnostic Code 5259 is also not warranted in the present case. Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259. Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease. STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000). A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease. Id. at 1742. Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that any symptomatic residuals associated with the Veteran's meniscectomy are already compensated in the assigned 10 percent rating under Diagnostic Code 5260, discussed above. The record shows that during the appeal period, the Veteran's knee disability was manifested by findings and symptoms which include swelling, noncompensable limitation of motion, and functional loss due to pain. These symptoms are already contemplated in ratings currently assigned under Diagnostic Code 5260.

A rating under Diagnostic Code 5256 is not warranted as the Veteran's right knee has not demonstrated ankylosis at any point during the appeal period.  

The evidence does not demonstrate any impairment of the tibia and fibula, thus a rating under Diagnostic Code 5262 is not warranted. The Board notes that shin splints were observed on the August 2015 VA examination, however there is no indication in the evidence that the Veteran has ever displayed malunion of the tibia and fibula. Lastly, there is no evidence that the Veteran exhibits genu recurvatum, thus a rating under Diagnostic Code5263 is unwarranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for his right knee, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a temporary total rating under the provisions of 38 U.S.C § 4.30, for a period of convalescence beyond April 1, 2013 for service-connected right knee disability is denied.

Entitlement to a rating in excess of 10 percent for right knee chondromalacia with traumatic arthritis, prior to May 12, 2015 is denied. 




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


